MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Sep 04 2020, 8:09 am
court except for the purpose of establishing                                           CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Megan K. Bolt                                            Curtis T. Hill, Jr.
Gibson Law Office                                        Attorney General of Indiana
Lafayette, Indiana
                                                         Megan M. Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Rasikbhai P. Patel,                                      September 4, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-284
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Randy J. Williams,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         79D01-1906-F3-23



Barteau, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-284 | September 4, 2020            Page 1 of 9
                                      Statement of the Case
[1]   Rasikbhai P. Patel appeals the thirteen-year sentence the trial court imposed

      after he pleaded guilty to rape, a Level 3 felony. We affirm.


                                                    Issues
[2]   Patel raises four issues, which we consolidate and restate as:


              I.       Whether the trial court abused its discretion in identifying
                       aggravating and mitigating sentencing factors.


              II.      Whether Patel’s sentence is inappropriate in light of the
                       nature of the offense and the character of the offender.


                               Facts and Procedural History
[3]   Patel and J.T. worked at a hotel in Lafayette, Indiana. Patel also lived on the

      premises. On June 13, 2019, J.T. was cleaning a room when Patel entered. He

      suddenly picked J.T. up, put her on a bed, and pulled her pants down. J.T.

      yelled “No,” but Patel pulled down his pants, and pinned her on the bed.

      Appellant’s App. Vol. 2, p. 10. He hit her on the head with a telephone receiver

      and had sexual intercourse with her. Patel then left the room. J.T. used a hand

      towel to clean herself and saw blood on the towel. She called the police and

      was taken to a hospital for treatment. J.T. had multiple bruises on her legs and

      genitals, and a cut on her head.


[4]   On June 18, 2019, the State charged Patel with rape, a Level 3 felony. On June

      28, 2019, the State amended the charging information to add charges of

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-284 | September 4, 2020   Page 2 of 9
      criminal confinement with bodily injury, a Level 5 felony; sexual battery, a

      Level 6 felony; and battery with bodily injury, a Class A misdemeanor.


[5]   The parties negotiated a plea agreement: Patel would plead guilty to Level 3

      felony rape, and the State would dismiss the remaining charges. The sentence

      would be left to the discretion of the trial court. The trial court accepted the

      parties’ agreement.


[6]   On January 17, 2020, the trial court presided over a sentencing hearing. The

      court determined that Patel’s guilty plea, his lack of a prior criminal history, his

      payment of restitution, and his family support were mitigating circumstances.

      The court declined to identify Patel’s remorse as a mitigating circumstance. As

      for aggravating circumstances, the court identified three: (1) the harm to the

      victim was significant and greater than the elements necessary to prove the

      commission of the offense; (2) the defendant was in a position of trust with the

      victim; and (3) the wishes of J.T., who had requested a maximum sentence.

      The court imposed a thirteen-year sentence, and this appeal followed.


                                   Discussion and Decision
               I. Sentencing - Aggravating and Mitigating Factors
[7]   Patel argues the trial court erred in identifying aggravating and mitigating

      factors. Sentencing decisions lie within the sound discretion of the trial court.

      Hale v. State, 128 N.E.3d 456, 463 (Ind. Ct. App. 2019), trans. denied. The

      Indiana Supreme Court has stated that a sentencing court may abuse its

      discretion by:

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-284 | September 4, 2020   Page 3 of 9
               failing to enter a sentencing statement at all. Other examples
               include entering a sentencing statement that explains reasons for
               imposing a sentence–including a finding of aggravating and
               mitigating factors if any–but the record does not support the
               reasons, or the sentencing statement omits reasons that are
               clearly supported by the record and advanced for consideration,
               or the reasons given are improper as a matter of law.


       Anglemyer v. State, 868 N.E.2d 482, 490-91 (Ind. 2007), clarified on reh’g, 875

       N.E.2d 218 (2007).


[8]    Patel argues, and the State concedes, that the trial court erred in identifying the

       victim’s wishes as an aggravating factor. We agree. Recommendations from

       victims may assist a court in determining what sentence to impose, but they are

       not mitigating or aggravating factors. Haddock v. State, 800 N.E.2d 242, 247

       (Ind. Ct. App. 2007).


[9]    Patel next claims the trial court erred in determining that he was in a position of

       trust with J.T. We disagree. A position of trust exists where a defendant has

       more than a casual relationship with the victim and has abused the trust from

       that relationship. Rodriguez v. State, 868 N.E.2d 551, 555 (Ind. Ct. App. 2007).

       In this case, Patel and J.T. were co-workers. Although the record is silent as to

       how long they worked together, J.T. had every right to expect that a co-worker

       would not ambush and assault her at their place of employment. Patel betrayed

       her trust.


[10]   Patel does not dispute the aggravating circumstance that the harm to J.T. was

       significant and greater than the elements necessary to prove the commission of

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-284 | September 4, 2020   Page 4 of 9
       the offense. He instead claims that if two of the three aggravating factors are

       invalid, then remand to the trial court for resentencing is necessary. Remand

       for resentencing is an appropriate remedy only if we cannot say with confidence

       that the trial court would have imposed the same sentence had it properly

       considered reasons that enjoy support in the record. Brock v. State, 983 N.E.2d

       636, 640 (Ind. Ct. App. 2013).


[11]   We have determined that the trial court did not err in citing a position of trust

       as an aggravating factor. Further, at sentencing, the court indicated that it did

       not strongly rely on J.T.’s request for the maximum sentence, stating, “And I

       hope and trust that the victim realizes . . . that which occurs here today is in no

       way meant or intended to be a punishment for that which she suffered, but is

       only to be an action taken by the Court as to the defendant.” Tr. Vol. 2, pp. 31-

       32. Considering the two valid aggravating factors, and the trial court’s minimal

       reliance on the victim’s wishes in sentencing, we conclude that the court would

       have imposed the same sentence if it had not considered J.T.’s wishes as an

       aggravating factor.


[12]   Next, Patel claims the trial court erred in failing to find his remorse as a

       mitigating factor, citing several points during sentencing at which he expressed

       sorrow for his offense. An allegation that the trial court failed to identify a

       mitigating circumstance requires the defendant to establish that the mitigating

       evidence is both significant and clearly supported by the record. Rascoe v. State,

       736 N.E.2d 246, 249 (Ind. 2000).



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-284 | September 4, 2020   Page 5 of 9
[13]   At sentencing, the trial court stated, “Though the defendant expresses remorse,

       the Court finds that the remorse expressed is more for the affects [sic] of this

       case and his sentence on him, than it is on the victim.” Tr. Vol. 2, pp. 31-32.

       We accord substantial deference to a trial court’s evaluation of a defendant’s

       remorse. Hollins v. State, 145 N.E.3d 847, 852 (Ind. Ct. App. 2020), trans.

       denied. At sentencing, Patel initially said he did not have anything to say about

       J.T., but after being prompted by counsel to discuss J.T., he said he was sorry.

       Patel also told the court that he, like J.T., has family, and they were suffering

       too. Tr. Vol. 2, p. 30. The trial court did not abuse its discretion in weighing

       the sincerity and extent of Patel’s contrition.


[14]   Finally, Patel argues the trial judge acted improperly by criticizing his counsel

       during sentencing. Prior to the imposition of sentence, the prosecutor requested

       a sixteen-year sentence, and Patel requested a five-year sentence. The trial

       court commented:


               Although offended may be a stretch of a word to use, I’m
               disappointed in both counsel. Though the act may be the worst
               of the worst for the victim, the defendant is not the worst of the
               worst that I have ever seen. It is easy to ask for the most when
               there’s, when there should be an acknowledgement that it is not
               appropriate. It is easy to ask for the least or nearly the least,
               when that is clearly not appropriate.


       Id. at 32.


[15]   Patel claims the trial court was attempting to send a personal philosophical

       message. We disagree. The trial court merely expressed dissatisfaction with

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-284 | September 4, 2020   Page 6 of 9
       the parties’ sentencing arguments. Further, the court did not single out Patel,

       but instead criticized both parties equally. Patel has failed to demonstrate how

       he was harmed by the court’s comments. We conclude that the trial court did

       not abuse its sentencing discretion.


                     II. Sentencing – Appropriateness of Sentence
[16]   Patel next argues that his thirteen-year sentence is too long and asks the Court

       to reduce it by an unspecified amount. Article 7, section 6 of the Indiana

       Constitution authorizes the Court to review and revise sentences even when a

       trial court has acted within its lawful discretion. This authority is implemented

       through Indiana Appellate Rule 7(B), which provides that the Court “may

       revise a sentence authorized by statute if, after due consideration of the trial

       court’s decision, the Court finds that the sentence is inappropriate in light of the

       nature of the offense and the character of the offender.”


[17]   The principal role of sentencing review under Rule 7(B) is to “attempt to leaven

       the outliers, . . . not to achieve a perceived ‘correct’ result in each case.”

       Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). Whether we regard a

       sentence as appropriate at the end of the day turns on our sense of the

       culpability of the defendant, the severity of the crime, the damage done to

       others, and myriad other factors that come to light in a given case. Id. at 1224.

       The defendant bears the burden of persuading the Court that the sentence is

       inappropriate. Connor v. State, 58 N.E.3d 215, 218 (Ind. Ct. App. 2016).




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-284 | September 4, 2020   Page 7 of 9
[18]   At the time Patel committed the offense of Level 3 felony rape, the minimum

       sentence for a Level 3 felony was three years, the advisory sentence was nine

       years, and the maximum sentence was sixteen years. Ind. Code § 35-50-2-5

       (2014). Patel received a sentence of thirteen years.


[19]   Turning to the nature of the offense, Patel described his offense as resulting

       from an impulsive decision, but he also admitted at sentencing that he had

       initially entered the hotel room where J.T. was working but left before returning

       to commit the crime. The record thus indicates that Patel had the opportunity

       to consider his course of conduct and chose to continue. In addition, J.T.

       suffered physical injuries from the rape, reporting bruising to her legs and

       genitals, and a cut on her head. Finally, J.T. reported significant emotional

       trauma, including having to quit her job, resulting in the loss of her home due

       to her lack of a job. She has also been in therapy and experienced anxiety and

       loss of trust in others.


[20]   As for Patel’s character, he was fifty-five years old at sentencing. He has no

       prior criminal history, which is a significant mitigating factor. Patel further

       points out that he pleaded guilty. In general, a defendant who pleads guilty

       extends a benefit to the State and accepts some responsibility for the crime, and

       the plea should have some mitigating weight at sentencing Scott v. State, 840

       N.E.2d 376, 382-83 (Ind. Ct. App. 2006), trans. denied. But a defendant who

       has received some benefit from a guilty plea is entitled to little, if any,

       mitigating weight. Swain v. State, 870 N.E.2d 1058, 1060 (Ind. Ct. App. 2007).



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-284 | September 4, 2020   Page 8 of 9
       In Patel’s case, the State dismissed three other charges in exchange for his guilty

       plea to Level 3 felony rape.


[21]   Balancing the heinous nature of the offense against Patel’s character, we

       conclude he has failed to demonstrate that his enhanced sentence is an outlier

       in need of correction under Rule 7(B).


                                                Conclusion
[22]   For the reasons stated above, we affirm the judgment of the trial court.


[23]   Affirmed.


       Vaidik, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-284 | September 4, 2020   Page 9 of 9